Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because the phrase “as determined via ISO 536 as modified herein” cannot be properly interpreted. First, standards, standardized tests and methods, etc. such as ISO 536 may vary over time and yet keep the same name. Said differently ISO 536 may differ today from what it was at some time in the past and from what it will be at some time in the future. This creates a question what the phrase ISO 536 encompasses. Second, it is not clear how the phrase “as modified herein” is intended to further limit the claim. Other claims with the same or similar terminology are indefinite for the same or similar reasons. Thus, claim 2 is indefinite because the specific method that is encompassed by the phrase the “Repulpability Test method” (the examiner notes that method is misspelled in the claim) cannot be determined. Once more, the examiner notes that standardized tests, etc., may vary over time and yet keep the same name. Therefore, in order to avoid a potential delay in prosecution for  similar issues to those discussed thus far in the rejection, applicant should specify the specific steps of the methods or tests encompassed in the claims rather than the name of the standard or test, as apparently done in claims 1 and 2. 
Claim 7 is indefinite because the phrase “as determined by visual inspection” lacks the specificity required by the Statute. Whose visual inspection does the claim encompass, for example?
Claim 8 is indefinite because it is not clear what applicant intends by “via colorant detection method”. Note the commentary above with regard to specific tests, methods etc.
Claim 11 is indefinite because the phrase “comprise are natural based” cannot be understood.
Claim 12 is indefinite because it requires a percentage to be compared with an area.	Claims 13-15 and 17 are indefinite for the reasons discussed above with regard to claims 1-2.
Claim 18 is indefinite because the elements encompassed by the phrase “and the like” cannot be determined.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornelissen et al. (5,065,868). The claimed package reads on the various embodiments of package disclosed in Cornelissen, including the package shown in Fig 1. Cornelissen discusses basis weights of the paper package material in column 2 that appear to meet the basis weights claimed in claim 1, but may not, given the noted indefiniteness. On the other hand, it would have been obvious to provide the paper package material in the claimed basis weight to provide the package with optimal performance and/or to provide a more economical package.
Likewise, Cornelissen may not disclose some of the features of the dependent claims such as those in claim 2 (to the extent the features are understood in view of the noted indefiniteness). However, it would have been obvious to provide the package of Cornelissen with the missing features  for one or more of the reasons set forth in the paragraph above and/or to provide a more environmentally friendly package.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418. The examiner can normally be reached Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB K ACKUN/Primary Examiner, Art Unit 3736